NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
           in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 200444-U

                                Order filed October 28, 2022
     ____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                   2022

     In re G.B.,                            )     Appeal from the Circuit Court
                                            )     of the 10th Judicial Circuit,
            a Minor                         )     Tazewell County, Illinois.
                                            )
     (The People of the State of Illinois,  )
                                            )
            Petitioner-Appellee,            )     Appeal No. 3-20-0444
                                            )     Circuit Nos. 18-JA-158
            v.                              )
                                            )
     COREY B.,                              )     Honorable
                                            )     James A. Mack,
            Respondent-Appellant).          )     Judge, presiding.
     ____________________________________________________________________________

           JUSTICE DAUGHERITY delivered the judgment of the court.
           Presiding Justice O’Brien and Justice McDade concurred in the judgment.
     ____________________________________________________________________________

                                                ORDER

¶1         Held: The circuit court did not err in entering a dispositional order in which it made the
                 minor a ward of the court, found respondent was unfit and the minor’s mother
                 was fit, and then terminated its wardship of the minor (where the minor’s fit
                 mother had been given custody and guardianship of the minor) and closed the
                 case. However, we vacate the portion of the order terminating wardship of the
                 minor due to the circuit court’s failure to comply with the requirements of section
                 2-31(2) of the Juvenile Court Act of 1987 (705 ILCS 405/2-31(2) (West 2020))
                 and remand for the circuit court to clarify that portion of the order.
¶2          Respondent, Corey B., the father of the minor, G.B., appeals from the circuit court’s

     dispositional order finding him unfit to care for G.B., awarding guardianship of the minor to the

     minor’s mother, and closing the case. Respondent argues the circuit court erred in finding him

     unfit without first making the minor a ward of the court. We affirm in part, vacate in part, and

     remand with directions.

¶3                                          I. BACKGROUND

¶4          On September 20, 2018, the State filed a juvenile petition for wardship of G.B., alleging

     that the minor was neglected in that the minor’s environment was injurious to the minor’s

     welfare pursuant to section 2-3(1)(b) of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-

     3(1)(b) (West 2018)). In paragraph A of the petition, the State alleged that the minor’s

     environment was injurious to the minor’s welfare because respondent had a history of unresolved

     domestic violence incidents that had taken place between respondent and his paramour,

     Kimberly M. Those incidents were described in the petition and had allegedly occurred on June

     11, July 24 and 30, and on or about August 24, 2018. In paragraph B of the petition, the State

     alleged that G.B.’s environment was injurious to his welfare because respondent had been

     indicated by the Department of Children and Family Services (DCFS) on March 23, 2016, after

     pushing the minor’s mother into a television stand and trying to choke her, with the minor’s

     mother sustaining an injury and the minor witnessing the altercation. The State also alleged in

     paragraph B that respondent had also been indicated by DCFS on August 10, 2018, due to a

     domestic incident with Kimberly on June 11, 2018, during which the minor had been present.

¶5          On October 18, 2018, the circuit court entered an order indicating that respondent “shall

     have no unsupervised contact with the minor.” On December 13, 2018, the minor’s mother filed

     an answer to the petition, stipulating to the allegations. On December 13, 2018, respondent filed


                                                      2
     an answer to the petition in which he denied the allegations but stipulated that the allegations in

     paragraph B could be proven. On May 9, 2019, respondent filed an amended answer stipulating

     that the allegations in the petition could be proven to the applicable standard of proof.

¶6          Also on May 9, 2019, the circuit court placed the matter under court supervision for eight

     months for services to be successfully completed within that time. Respondent was ordered to

     complete the following tasks: (1) cooperate with DCFS; (2) execute any authorizations or

     releases of information requested by DCFS; (3) obtain and maintain stable housing conducive to

     the safe and healthy rearing of the minor; (4) notify the caseworker within three days of any

     change in home address, telephone number, employment, or members of the household; (5)

     provide the caseworker with the name, date of birth, and relationship of any person with whom

     DCFS had reason to believe a relationship affecting the minor existed or would develop; (6)

     attend scheduled visits with the minor at the times and places set by DCFS and demonstrate

     appropriate parenting conduct during those visits; and (7) undergo, comply with, and

     successfully complete parenting and domestic violence classes, and provide proof of completion.

     Respondent was not ordered to complete a substance abuse assessment or required to submit to

     drug drops.

¶7          In a review order entered on July 19, 2019, the circuit court found that respondent had not

     engaged in domestic violence treatment, referencing a status report regarding respondent’s level

     of compliance. In that status report of July 8, 2019, the caseworker indicated that respondent and

     the minor’s mother had completed assessments on November 7, 2018, and the minor’s mother

     did not require services. As for respondent, it was recommended that he complete a substance

     abuse assessment, submit to random drug screenings at least three times per month, complete

     domestic violence perpetrator’s classes, and complete a parenting education course. In the report,


                                                      3
     the caseworker indicated that respondent had refused to submit to drug screenings, refused to

     complete a substance abuse assessment, failed to schedule an intake session for domestic

     violence services, attended two of three possible parenting skills classes, and attended supervised

     visits with the minor “in the community” because he had “not presented with a stable residency

     for visitation” and refused to provide his address to the agency. In the order, the circuit court

     advised respondent “to cooperate fully or a petition to revoke can be filed.”

¶8          In a status report regarding intact family services dated September 18, 2019, the

     caseworker indicated that respondent had been arrested for domestic battery of Kimberly on

     August 4, 2019. The caseworker further indicated that respondent had, thereafter, allegedly

     violated the terms of his bail bond by having in-person contact with Kimberly. The caseworker

     noted that domestic violence incidents between respondent and Kimberly in 2018 had been the

     cause for this intact family services case to be opened. The caseworker additionally noted that:

     on August 16, 2019, respondent completed parenting skills training; on August 21, 2019,

     respondent completed the intake process for the domestic violence perpetrator’s course and was

     placed on the waitlist; respondent remained in denial of perpetrating domestic violence;

     respondent had refused to submit to random drug screenings since the onset of the case; and

     respondent continued to participate in weekly agency-supervised visits with G.B. and had

     engaged with G.B. appropriately. It was recommended that respondent complete domestic

     violence services, submit to at least three random drug screenings to ensure sobriety, and

     continue to cooperate with DCFS. At a review hearing on September 27, 2019, respondent failed

     to appear in court.

¶9          In a status report of October 30, 2019, the caseworker indicated that respondent failed to

     attend the first session of domestic violence classes on October 28, 2019, and continued to refuse


                                                       4
       to submit to random drug screenings. He continued, however, to appropriately engage with the

       minor during weekly supervised visits.

¶ 10          On November 13, 2019, the State filed a petition to revoke court supervision in light of

       respondent’s failure to attend domestic violence class on October 28, 2019. In a status report of

       December 4, 2019, the caseworker indicated that respondent was waitlisted for a family violence

       intervention program with enrollment anticipated within the month. The caseworker also

       indicated that while respondent continued to fail to complete randomly scheduled drug testing,

       he appropriately attended weekly supervised visits with G.B.

¶ 11          On February 27, 2020, respondent filed an answer to the State’s petition to revoke the

       circuit court’s supervision of this matter, stipulating that the allegations could be proven to the

       applicable standard of proof. On the same date, the minor’s mother filed an answer in which she

       stipulated to the allegations of the petition to revoke the court’s supervision.

¶ 12          On June 3, 2020, a dispositional report was filed in which the caseworker indicated that

       the minor resided with his mother and was in good physical health and there were no reported

       safety concerns. The minor’s mother had completed an integrated assessment on November 7,

       2018, and no services had been recommended for her. As for respondent, he failed to attend his

       intake assessment on February 25, 2019, and received an unsuccessful discharge. He completed

       an intake assessment on August 21, 2019, but missed his domestic violence class on November

       4, 2019, and received a second unsuccessful discharge. Respondent also missed classes on

       January 6, 2020, and February 17, 2020, after again being referred. In March 2020, classes were

       conducted remotely due to the COVID-19 pandemic, but respondent missed remote classes on

       March 18 and 25, 2020, and was unsuccessfully discharged for a third time on April 1, 2020.

       Respondent had not attended any of the drug drops that had been scheduled, with the initial


                                                         5
       missed drop on November 8, 2018. Respondent had attended supervised visits with the minor

       prior to the COVID-19 pandemic.

¶ 13          In an addendum to the dispositional report filed August 20, 2020, the caseworker

       indicated respondent was again referred to perpetrator domestic violence classes and a parenting

       skills class, which were to begin in September 2020, respondent continued to fail to participate in

       drug drops. He, however, attended an in-person supervised visit with the minor on July 24, 2020.

       Respondent was asked to provide the name of someone who could supervise visits so that

       respondent could have more time visiting with G.B.

¶ 14          On August 21, 2020, an adjudication hearing took place. The attorney for the State

       requested that the minor be adjudicated neglected. Respondent’s attorney indicated respondent

       had no objection and waived a factual basis for the adjudication. The trial court stated, “[b]ased

       on the waiver of factual basis and the answers of Mom and Dad, I’ll find that the petition has

       been proven by a preponderance of the evidence.” In its written adjudication order (a form order)

       entered on August 21, 2020, the circuit court indicated it found that the minor was abused or

       neglected in that the minor’s environment was injurious to his welfare and the abuse or neglect

       was inflicted by respondent, Corey B.

¶ 15          At the dispositional hearing on October 8, 2020, the attorney for the State indicated that

       the minor’s mother was not the reason for the case and that the “problem” was respondent. She

       contended that respondent had made “zero progress” and requested that he be found unfit and

       that the case be closed. The attorney for the minor’s mother agreed that the minor’s mother was

       fit in that she had taken care of the minor and had done everything that had been asked of her,

       noting that no services had been recommended for her.




                                                        6
¶ 16          Respondent’s attorney indicated that respondent had completed parenting skills training,

       had been in communication with the caseworker, showed “growth and cooperation,” reported

       that he was back on the waitlist for domestic violence classes, and knew that he needed to do

       drug drops. Respondent’s attorney stated, “at this time, I understand the finding of unfitness, but

       I would request that the services be Court ordered that are recommended in the report and that

       the case remain open.”

¶ 17          The guardian ad litem noted that this was a 2018 case, respondent had been

       unsuccessfully discharged from domestic violence classes three times, failed to complete any of

       the 57 random drug drops that had been requested, and had “just recently” started visiting the

       minor again. The guardian ad litem recommended that the case be closed.

¶ 18          The circuit court stated:

                              “I’m going to find Mom is fit, and the child should stay with Mom. After

                      this much time, I understand, [respondent Corey B.], you’re just getting started on

                      your services and trying to get things going here, but we’ve been going for over a

                      year and a half. The time to start would have been a year and a half ago, and we

                      might not even been back here in court, and this could have been completed

                      already. At this point in time, I don’t see much reason in the court case continuing

                      on. If you want to continue on in your services, you can do that, and do that on

                      your own time and set it up for yourself. And you can petition for visitation or

                      parenting time with G.B. up in F Court [presumably, in family court]; that’s

                      where it should be addressed at. I am going to close the case out. That’s the

                      appropriate thing to do. The agency’s made reasonable efforts. And that will

                      conclude this case.”


                                                        7
¶ 19           In its written dispositional order (a form order) entered on October 8, 2020, in the initial

       section of the written order, the circuit court indicated that having considered the evidence and

       the dispositional report, it found: (1) it was in the best interest of the minor to make the minor a

       ward of the court; (2) the minor’s mother was fit; (3) respondent was unfit in that he failed to

       complete services, had been unsuccessfully discharged from domestic violence classes for the

       third time, missed 57 drug drops, and had just initiated visits recently; (4) reasonable efforts and

       appropriate services aimed at family reunification had been made to keep the minor in the home

       and the health, welfare, and safety of the minor was not compromised by leaving the minor in the

       home “with mom”; (5) the service plan was appropriate; (6) services which hade been delivered

       and were to be delivered were appropriate; (7) the permanency goal was appropriate; and (8)

       DCFS was to develop a permanency goal in conformity with the dispositional order. Thereafter,

       in the next section, the written dispositional order indicated, “[t]herefore, it is in the best interest

       of the minor that the Court orders” that: (1) the petition is granted; (2) the minor is adjudicated

       neglected; (3) the minor is not made a ward of the court; (4) custody of the minor is placed with

       the minor’s mother; and (5) guardianship of the minor remains with the minor’s mother. The

       order then indicated, “case closed.”

¶ 20           Respondent appealed the dispositional order.

¶ 21                                               II. ANALYSIS

¶ 22           On appeal, the respondent argues the circuit court erred in finding him unfit and

       awarding custody and guardianship to the minor’s mother without first making the minor a ward

       of the court. Respondent contends the circuit court must have checked the wrong box in the

       initial portion of the dispositional order that indicated that it was in the best interest of the minor

       to make the minor a ward of the court because that finding was “opposite” to the subsequent


                                                          8
       indication in the same order that it was in the best interest of the minor that the court order that

       “minor is not made a ward of the court.” Respondent also contends the finding of wardship was

       “also opposite to the entirety of the transcript of the dispositional hearing,” noting neither party

       nor the circuit court had made any reference to wardship at the dispositional hearing. Respondent

       argues the circuit court, therefore, did not intend to make the minor a ward of the court and, thus,

       exceeded its authority in making fitness/unfitness findings and awarding guardianship when the

       minor was not, in fact, a ward of the court. Respondent requests that we vacate portions of the

       circuit court’s written dispositional order, including, inter alia, the finding it was in the best

       interest of the minor to make the minor a ward of the court, the finding that respondent was unfit,

       the placement of the minor in the custody of his mother, and the continuance of guardianship

       with the minor’s mother.

¶ 23           The State argues that respondent has forfeited any issue as to the trial court’s failure to

       orally pronounce that it was making the minor a ward of the court because respondent failed to

       object in the circuit court and did not raise the issue in a posttrial motion. Alternatively, the State

       indicates that it “agrees that an error occurred” by the circuit court finding respondent unfit

       without first making the minor a ward of the court and failing to clearly decide whether the

       minor was a ward of the court. The State contends the appropriate remedy in this case is to

       remand to the circuit court because “the trial court’s finding of respondent’s unfitness and

       awarding [of] guardianship was premature, as it occurred prior to finding that it was in the best

       interest of the minor that he be made a ward of the court.”

¶ 24           We first address the State’s forfeiture argument. In his reply, respondent notes that he

       raised the issue of wardship in the circuit court, arguing that the minor should be made a ward of

       the court. He concedes that if the minor had been made a ward of the court, then the circuit


                                                          9
       court’s findings of fitness (finding him unfit and the minor’s mother fit) and the grant of

       guardianship (to the minor’s mother) would have been appropriate. Although respondent did not

       object to the trial court’s ruling in this case and did not file a post-judgment motion, respondent

       contends on appeal that forfeiture does not serve the interest of justice. Considering the interest

       involved in this matter, we consider the merits of respondent’s contentions on appeal. See In re

       Madison H., 215 Ill. 2d 364, 371 (2005) (“where the well-being of a child and parental rights are

       at issue, we elect not to apply the rule of [forfeiture] and will consider the case on the merits”).

¶ 25          Whether the circuit court failed to follow the statutory requirements under the Act is a

       question of law, which is reviewed de novo. See In re Aaron R., 387 Ill. App. 3d 1130, 1138

       (2009) (citing In re Jaime P., 223 Ill. 2d 526, 532 (2006) (“an issue of statutory interpretation is

       a question of law subject to de novo review”). Under the Act, at the adjudicatory hearing, the

       court “shall first consider only the question whether the minor is abused, neglected or

       dependent.” 705 ILCS 405/2-18 (West 2020). If the minor is adjudicated abused or neglected,

       the case will proceed to a dispositional hearing, at which “the court shall determine whether it is

       in the best interests of the minor and the public that he be made a ward of the court,” and, if so

       “the court shall determine the proper disposition best serving the health, safety and interests of

       the minor and the public.” Id. § 2-22(1). The court also shall consider the permanency goal set

       for the minor, the nature of the service plan for the minor and the services delivered and to be

       delivered under the plan. Id.

¶ 26          In this case, after the minor was adjudicated neglected, “the Act required the circuit court

       to hold a dispositional hearing to, as an initial matter, determine whether it was in the best

       interests of [G.B.] and the public that [G.B.] be made [a] ward[] of the court.” See In re M.G.,

       2018 IL App (3d) 170591, ¶ 9 (citing 705 ILCS 405/2-21(2), 2-22(1) (West 2016)). Following


                                                         10
       the dispositional hearing, the circuit court made such a determination and made the minor a ward

       of the court. While the court’s oral pronouncement was silent on the issue of wardship, its

       written dispositional order clearly stated that the circuit court found that “[i]t is consistent with

       the health, welfare and safety of the minor and in the best interest of the minor to make the minor

       a ward of the [c]ourt.” At the time of the dispositional hearing, the minor was living with his

       mother but was consistently visiting with respondent who was not making progress in

       completing services.

¶ 27          When a trial court’s oral pronouncement is in conflict with its written order, the oral

       pronouncement controls. In re K.L.S.-P., 381 Ill. App. 3d 194, 195 (2008); In re R.W., 371 Ill.

       App. 3d 1171, 1173 (2007). Contrary to the parties’ contentions on appeal, the circuit court’s

       written dispositional order in no way “conflicted with” or was “opposite” of its general oral

       pronouncement that it “was going to find Mom is fit, and the child should stay with Mom.” The

       circuit court did not discuss wardship in its broad oral statements regarding its resolution of this

       case and, instead, specifically addressed the issue of wardship in its written dispositional order.

       Thus, there was no conflict between the circuit court’s oral statements and its written order

       regarding wardship.

¶ 28          Additionally, from our review of the circuit court’s dispositional order, there appears to

       be no “self-conflict” within that order regarding wardship. Pursuant to the Act, if a circuit court

       makes a minor a ward of the court, “it shall determine the proper disposition best serving the

       health, safety[,] and interest of the minor and the public.” 705 ILCS 405/2-22(1) (West 2020).

       The Act authorizes four possible dispositions, three of which do not involve placing a minor with

       a third party. In re M.M., 2016 IL 119932, ¶¶ 18, 24 (the four dispositions regarding a ward of

       the court are: (1) continuing the minor in the custody of his or her parent, guardian, or legal


                                                         11
       custodian; (2) restoring the minor to the custody of his or her parent, guardian, or legal

       custodian; (3) ordering the minor partially or completely emancipated; or (4) placing the minor

       with someone other than his or her parent, guardian, or legal custodian in accordance with

       section 2-27 of the Act). Prior to committing a minor to the custody of a third party, such as

       DCFS, a trial court must first determine whether the parent is unfit, unable, or unwilling to care

       for the child, and whether the best interest of the minor will be jeopardized if the minor remains

       in the custody of his or her parents. 705 ILCS 405/2-27(1) (West 2020).

¶ 29           Here, after making G.B. a ward of the court, the circuit court appropriately next

       determined whether the minor’s parents were fit or unfit. See M.G., 2018 IL App (3d) 170591, ¶

       15 (“[d]ispositional decisions, such as findings of unfitness and determinations of guardianship,

       are statutorily predicated upon the court first making the minors wards of the court”). The circuit

       court found that the minor’s mother was fit and that respondent was unfit. Only after making

       these findings of fitness/unfitness could the circuit court then determine the proper disposition

       best serving the health, safety and interests of the minor. See 705 ILCS 405/2-22(1), 2-23(1)(a)

       (West 2020). It appears that in light of its findings that the minor’s mother was fit, the circuit

       court, thereafter, made the minor’s mother the sole custodian and guardian of G.B., ordered that

       G.B. not be made a ward of the court, in essence terminating its brief wardship of G.B., and

       closed the case. See M.M., 2016 IL 119932 ¶ 31 (the Act does not permit the placement of a

       child with a third party absent a finding of parental unfitness, inability, unwillingness to care for

       the child).

¶ 30           Based on the record in this case, there is no merit to respondent’s contention that the trial

       court failed to make the minor a ward of the court prior to making its fitness and guardianship

       determinations. However, given the nature and wording of the form dispositional order used by


                                                         12
       the circuit court, we cannot say that the circuit court’s findings were clear in relation to its

       termination of wardship. Under section 2-31(2) of the Act, “when the court determines, and

       makes written factual findings, that the health, safety, and the best interests of the minor and the

       public no longer require the wardship of the court, the court shall order the wardship terminated

       and all proceedings under this Act respecting that minor finally closed and discharged.” See 705

       ILCS 405/2-31(2) (West 2020). Although it appears that the circuit court terminated its wardship

       of G.B. by checking the box that the minor is “not made ward of the court” after previously

       making him a ward of the court and then closing the case, we vacate that portion of the order and

       remand for the circuit court to clarify its termination of wardship and to make the requisite

       written factual findings in compliance with section 2-31(2) of the Act. See id.

¶ 31                                           III. CONCLUSION

¶ 32          The judgment of the circuit court of Tazewell County is affirmed in part, vacated in part,

       and cause is remanded with directions.

¶ 33          Affirmed in part and vacated in part; cause remanded.




                                                         13